Title: To James Madison from Thomas Jefferson, 2 October 1792
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.
Baltimore Oct. 2. 1792.
I wrote you twice yesterday. This is chiefly to cover the inclosed. On a sum of the poll last night at Annapolis & Baltimore (the only places of polling in Mercer’s district) he was ahead of Thomas only about 25. votes in upwards of 400. The election was then to continue 3. days more. From every thing I can hear it is so doubtful that I would take up 100. to 99 either way. Thomas is a quaker, unaffected to our cause during the war, now a farmer & also factor for British merchants in the shipping business, of the purest character, & a man of letters, that is to say, a poet. Here is also a great contest between Smith & Ridgeley. The Baltimorians say Smith will carry it, but they wish it. The other is the man of the landed interest. Three days more will decide. Adieu.
The result of the poll here & in the county for to-day is this moment brought me. Out of 1500 polled, Smith has a majority of 450. and they pronounce that of the whole poll which it is thought will be about 3000, Smith will have 2000.
